Citation Nr: 0711298	
Decision Date: 04/17/07    Archive Date: 05/01/07

DOCKET NO.  03-31 652	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for melanoma in situ, 
left calf.

2.  Entitlement to service connection for a right upper 
extremity disorder.

3.  Entitlement to an initial evaluation in excess of 10 
percent for a lumbar spine disability.

4.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

6.  Entitlement to an initial compensable evaluation for a 
cervical spine disability, to include an evaluation in excess 
of 20 percent beginning November 18, 2004.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Army 
from August 1972 to August 1975.  He subsequently joined the 
Commissioned Corps of the United States Public Health Service 
(USPHS) and served on active duty from March 1980 to January 
2001.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The appellant's claim of entitlement to TDIU is inextricably 
intertwined with the claims of entitlement to higher ratings 
for the lumbar spine and hypertension disabilities.  
Therefore, consideration of the issue of entitlement to TDIU 
is deferred pending completion of the development delineated 
in the REMAND below.

The appellant has raised the issues of entitlement to service 
connection for skin disorders, namely basal cell carcinoma 
and actinic keratoses.  These issues are REFFERRED to the RO 
for appropriate action.

The claims file does not contain any Statement of the Case 
(SOC) issued in response to the appellant's September 2003 
Notice of Disagreement (NOD) (a VA Form 9 from the appellant 
that indicated he disagreed with the RO's assignment of a 
zero percent evaluation for the cervical spine disability 
that was service-connected in a June 2003 rating decision).  
The Board must therefore remand that issue for the issuance 
of an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240 
(1999).

Issues Two through Six as listed on the title page are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

Carcinoma in situ, left calf, had its onset in service.


CONCLUSION OF LAW

Carcinoma in situ, left calf, was incurred in active service, 
and the criteria for a grant of service connection are met.  
38 U.S.C.A. §§ 1131, 1132, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required.  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303.  

Review of the USPHS medical records reveals that the 
appellant underwent an elliptical excision of a lesion on his 
left lower leg at the Walter Reed Army Medical Center in June 
1996; the lesion had been present for approximately one 
month.  A biopsy had revealed melanoma in situ.  The post-
operative diagnosis was melanoma in situ.  A September 1999 
outpatient report from the Bethesda Naval Medical Center 
states that the appellant's active medical issues included 
melanoma in situ, left leg.

Post-service, the appellant had a VA medical examination in 
February 2002.  The examiner rendered a diagnosis of post-
operative melanoma in situ of the left leg.

The Board finds that the preponderance of the evidence 
indicates that the appellant's post-operative carcinoma in 
situ of the left leg was the result of an occurrence or event 
incurred while on active duty.  There is uncontroverted 
evidence of a diagnosis of melanoma in situ of the left lower 
leg while on active duty and a lesion was surgically excised.  
Furthermore, the most recent VA examiner concluded that the 
appellant had a diagnosis of post-operative melanoma in situ 
of the left leg.  

Based on the above, the Board finds that the evidence is, at 
a minimum, in relative equipoise as to whether the 
appellant's left leg melanoma in situ was incurred while on 
active duty.  Consequently, reasonable doubt should be 
resolved in favor of the appellant and service connection for 
post-operative melanoma in situ of the left leg is, 
accordingly, granted.


ORDER

Service connection for post-operative melanoma in situ of the 
left leg is granted.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The evidence of record indicates that the appellant has filed 
a claim for Social Security Administration (SSA) benefits.  
The appellant claimed that he had been unable to work due to 
conditions that included his service-connected spine 
disabilities as of 2001.  However, none of the records 
associated with the original claim for such benefits have 
been associated with the claims file.  Such federal records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained prior to further 
review of the claims file.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Therefore, the medical records from the SSA 
pertaining to the original claim for disability, and any 
medical records pertaining to any original or continuing 
award of benefits should be requested and associated with the 
claims file.

The appellant is currently service-connected for disabilities 
of the cervical and thoracic spine.  The medical evidence of 
record indicates that the appellant experiences symptoms of 
cervical radiculopathy.  It appears that the issue of 
entitlement to secondary service connection for a disorder of 
the upper extremities as due to the appellant's service-
connected cervical spine disability or, in the alternative, 
by way of aggravation, has been raised.  When a veteran is 
found not to be entitled to a regulatory presumption of 
service connection for a given disability, the claim must 
nevertheless be reviewed to determine whether service 
connection can be established on a another basis.  See Combee 
v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  Judicial 
interpretation of the matter of secondary service connection 
as embodied in 38 C.F.R. § 3.310 requires consideration of 
whether the service-connected disability either causes or 
aggravates another condition.   Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc) (when aggravation of a non-service- 
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation).  There is no indication that the RO considered 
any application of the Allen decision to the question of 
whether the appellant's service-connected spinal disabilities 
are etiologically related to any other current upper 
extremity pathology.  Further development of the medical 
evidence and adjudication on this basis are therefore 
indicated.

The RO never obtained a medical opinion on these questions.  
The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Readjudication on remand should reflect consideration of this 
theory, as well as all other applicable theories and 
Diagnostic Codes.

The appellant most recently underwent a VA medical 
examination for his lumbar spine disability in November 2004; 
however, the examiner did not review the claims file in 
conjunction with the examination.  Shipwash v. Brown, 8 Vet. 
App. 218, 222 (1995); Flash v. Brown, 8 Vet. App. 332, 339-
340 (1995) (Regarding the duty of VA to provide medical 
examinations conducted by medical professionals with full 
access to and review of the veteran's claims folder).  Thus, 
a current examination is in order.

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991) to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 
38 C.F.R. § 3.114 (2006).

Service connection was originally granted for lumbar 
spondylosis with degenerative disc disease, effective from 
February 2001; the lumbar spine disability was evaluated as 
zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5292.  The regulations used to evaluate diseases and 
injuries of the spine have changed twice since the 
appellant's appealed initial rating was assigned.  These 
changes became effective on September 23, 2002, and on 
September 26, 2003.  See 38 C.F.R. § 4.71a (Diagnostic Codes 
5285, 5286, 5287, 5288, 5289, 5290, 5291, 5292, 5293, 5294, 
5295) (2002); 67 Fed. Reg. 54345 (Aug. 22, 2002) (codified at 
38 C.F.R. § 4.71a (Diagnostic Code 5293) (2003); 68 Fed. Reg. 
51454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. § 4.71a 
(Diagnostic Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 
5242, 5243)).  It does not appear that the RO gave the 
appellant notice of all the changes to all of the pertinent 
Diagnostic Codes.

Likewise, the Diagnostic Code regarding hypertension was 
amended after service connection was granted.  71 Fed. Reg. 
52,457-60 (Sept. 6, 2006).  Effective October 6, 2006, a note 
was added after the rating criteria of Diagnostic Code 7101 
concerning separate evaluations of hypertension and other 
heart diseases.  While the appellant is not service-connected 
for any other heart disease, he has submitted in-service 
medical evidence showing a finding of some left ventricular 
hypertrophy in November 2000.  

As such, the appellant should be specifically advised by the 
AMC/RO of the new and the old rating criteria for evaluating 
diseases and disabilities of the spine and the heart and the 
RO should specifically evaluate his claims under the 
pertinent regulations as they existed at the time he filed 
his claim, and as amended during the pendency of his appeal. 

Finally, the appellant submitted a timely NOD, in September 
2003, in which he specifically referred to his disagreement 
with the RO's evaluation of the severity of his cervical 
spine disability.  Because the RO apparently has not yet 
issued an SOC addressing the tiered rating issues associated 
with the cervical spine disability for which service 
connection was granted in a June 2003 rating action, the 
Board must remand the that issue to the AMC/RO for issuance 
of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Therefore, to ensure full compliance with due process 
requirements, this case is REMANDED to the AMC/RO for the 
following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005) and implementing 
regulations found at 38 C.F.R. § 3.159 
(2006) is completed.  In particular, the 
AMC/RO must notify the appellant of the 
information and evidence needed to 
substantiate each of his claims, and of 
what part of such evidence he should 
obtain and what part the Secretary will 
attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
VA, military, USPHS, private physicians 
and/or medical facilities that have 
provided him with any treatment for his 
claimed conditions since his separation 
from the USPHS, and secure all available 
relevant reports not already of record 
from those sources.  To the extent there 
is an attempt to obtain any of these 
records that is unsuccessful, the claims 
file should contain documentation of the 
attempts made.  The appellant and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

3.  The AMC/RO should contact the SSA to 
obtain official documentation of any 
pertinent application for benefits filed 
by the appellant, including the List of 
Exhibits associated with any SSA 
Administrative Law Judge (ALJ) decision, 
as well as copies of all of the medical 
records upon which any decision 
concerning the appellant's original claim 
for benefits and subsequent grant of, or 
continuing entitlement to, benefits was 
based.  All of these records are to be 
associated with the claims file.

4.  After obtaining any additional 
evidence identified by the appellant, the 
AMC/RO should schedule him for orthopedic 
and neurologic examinations to determine 
the nature, extent and severity of his 
service-connected spine disabilities.  
The claims file must be made available to 
the examiners for review in connection 
with the examinations.  The examination 
reports should reflect review of the 
claims file.  

Any special diagnostic studies deemed 
necessary should be performed.  The 
examiners should describe all 
symptomatology due to the appellant's 
service-connected spine disabilities.  
The rationale for all opinions expressed 
should also be provided.  An opinion 
should be provided by each examiner based 
on review of the claims file alone if the 
appellant fails to report for the 
examination.

In reporting the results of range of 
motion testing, the motion in each 
applicable plane should be given in 
degrees and the examiners should identify 
any objective evidence of pain and the 
specific limitation of motion, if any, 
accompanied by pain.  To the extent 
possible, the examiners should assess the 
extent of any pain.  The examiners should 
also describe the extent of any 
incoordination, weakened movement and 
excess fatigability on use.  The 
examiners should also express an opinion 
concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the appellant describes flare-ups), and, 
to the extent possible, provide an 
assessment of the functional impairment 
on repeated use or during flare-ups.  The 
examiners should express an opinion as to 
whether or not any upper extremity 
disorder is related in any way to any one 
of the service-connected spinal 
disabilities.

The orthopedic examiner should identify 
the presence of any spine ankylosis and 
state whether the appellant has the 
anatomical loss or loss of use of a foot 
due to a service connected disability, or 
whether the functioning of a foot is 
shown to be so limited due to a service-
connected disability that the appellant 
would be equally well-served by an 
amputation with use of a suitable 
prosthetic appliance.

The neurologist should identify all 
radicular signs and symptoms associated 
with the appellant's various spine 
disabilities, as well as all nerves that 
are affected and the total duration of 
any incapacitating episodes of any 
degenerative disc disability.  An 
incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
The neurologist should delineate all 
aspects of any neurological pathology 
that is etiologically related to each of 
the service-connected spine disabilities.  
The neurologist should also state whether 
the appellant has the loss of use of a 
foot due to a service connected 
disability and whether functioning of a 
foot is shown to be so limited due to a 
service-connected disability that the 
appellant would be equally well-served by 
an amputation with use of a suitable 
prosthetic appliance.

5.  If any additional development is 
necessary to adjudicate any issue, 
especially in light of any newly received 
treatment records, that development 
should be accomplished.

6.  The AMC/RO should review the claims 
file and ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  Thereafter, the AMC/RO should 
consider all of the evidence of record 
and re-adjudicate the appellant's claims.  
The readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995), all pertinent 
versions of the regulations and all 
applicable Diagnostic Codes.  An 
appropriate period of time should be 
allowed for response.

8.  The AMC/RO should re-examine the 
appellant's claim of entitlement to an 
increased initial evaluation for his 
cervical spine disability, to include an 
evaluation in excess of 20 percent 
beginning November 18, 2004.  If no 
additional development is required, 
including any required notice prescribed 
by current regulations and caselaw, the 
RO should prepare an SOC in accordance 
with 38 C.F.R. § 19.29 (2006), unless the 
matter is resolved by granting the 
benefit sought, or by the appellant's 
withdrawal of the NOD.  If, and only if, 
the appellant files a timely substantive 
appeal, should any issue be returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


